IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-11134
                        Conference Calendar
                         __________________

UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN GAMEZ-ORTEGA,

                                     Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 6:95-CR-22
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Gamez-Ortega appeals his judgment of conviction and

sentence after pleading guilty to reentry after deportation in

violation of 8 U.S.C. § 1326.   He argues that he was charged with

and pleaded guilty to § 1326(a), simple reentry, which is limited

to a maximum sentence of two years, but that he was sentenced as

if he had pleaded guilty to reentry after an aggravated felony,




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-11134
                                 -2-

§ 1326(b)(2).    His argument is foreclosed by this court's opinion

in United States v. Vasquez-Olvera, 999 F.2d 943 (5th Cir. 1993),

cert. denied, 114 S. Ct. 889 (1994).

     AFFIRMED.